Case 1:16-cv-02269-TWP-MJD Document 259 Filed 02/20/19 Page 1 of 3 PageID #: 6963



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

  WESTFIELD INSURANCE COMPANY,                     )
             Plaintiff,                            )
                                                   )
        v.                                         )      No. 1:16-cv-02269-TWP-MJD
                                                   )
  BELL AQUACULTURE, LLC &                          )
  TCFI BELL SPE III, LLC,                          )
             Defendants/Third-Party Plaintiffs.    )
                                                   )
        v.                                         )
                                                   )
  EARLY, CASSIDY & SCHILLING, INC.,                )
            Third-Party Defendant.                 )


      APPENDIX OF EXHIBITS IN SUPPORT OF BELL AQUACULTURE LLC’S
   RESPONSE IN OPPOSITION TO WESTFIELD’S DAUBERT MOTION TO LIMIT OR
            EXCLUDE EXPERT TESTIMONY OF JAMES P. SCHRATZ

        Defendant/Counterclaim Plaintiff/Third Party Plaintiff Bell Aquaculture, LLC (“Bell”),

  by counsel, submits this Appendix of Exhibits in Support of its Response in Opposition to

  Westfield’s Daubert Motion to Limit or Exclude Expert Testimony of James P. Schratz, filed

  contemporaneously herewith:

     Exhibit                                      Description

        A.       Excerpts from the August 29, 2018 Deposition of James P. Schratz

        B.       Excerpts from March 15, 2018 Deposition of Timothy Call

        C.       Excerpts from Deposition Exhibit 347 – August 28, 2018 E-mail to Mark Smith
                 from Carol Hibler, attaching list of materials reviewed by Mr. Schratz

        D.       Excerpts from the March 15, 2018 Rule 30(b)(6) Deposition of
                 Plaintiff/Counter-Defendant Westfield Insurance Company

        E.       Excerpts from the November 7, 2018 Deposition of Robert Joseph Wesseler
Case 1:16-cv-02269-TWP-MJD Document 259 Filed 02/20/19 Page 2 of 3 PageID #: 6964



                                     Respectfully submitted,

                                     ICE MILLER LLP


                                      /s/ Jenny R. Buchheit
                                     Angela P. Krahulik, #23026-49
                                     Jenny R. Buchheit, #26653-49
                                     Samuel B. Gardner, #32825-29
                                     ICE MILLER LLP
                                     One American Square, Suite 2900
                                     Indianapolis, IN 46282-0200
                                     Telephone: (317) 236-2100
                                     Facsimile: (317) 236-2219
                                     Angela.Krahulik@icemiller.com
                                     Jenny.Buchheit@icemiller.com
                                     Samuel.Gardner@icemiller.com

                                     Attorneys for Defendant/Counterclaim Plaintiff/
                                     Third-Party Plaintiff Bell Aquaculture, LLC




                                        2
Case 1:16-cv-02269-TWP-MJD Document 259 Filed 02/20/19 Page 3 of 3 PageID #: 6965



                                  CERTIFICATE OF SERVICE

          I hereby certify that on February 20, 2019, a copy of the foregoing was filed
  electronically through the CM/ECF system. Notice of this filing will be sent to the following
  parties by operation of the Court's electronic filing system. Parties may access this filing through
  the Court’s system:

  Dustin R. DeNeal                               Edward W. Gleason
  Kevin M. Toner                                 SENAK KEEGAN GLEASON SMITH MICHARUD, LTD.
  FAEGRE BAKER DANIELS LLC                       egleason@skgsmlaw.com
  dustin.deneal@faegrebd.com
  kevin.toner@faegrebd.com                       Rebecca J. Maas
                                                 Stephen Wheeler
  Attorneys for TCFI BELL SPE III LLC            Linda Vitone
                                                 SMITH FISHER MAAS HOWARD & LLOYD, P.C.
                                                 rmaas@smithfisher.com
  Michael E. Brown                               swheeler@smithfisher.com
  Casey R. Stafford                              lvitone@smithfisher.com
  KIGHTLINGER & GRAY LLP
  mbrown@k-glaw.com                              Attorneys for Westfield Insurance Company
  cstafford@k-glaw.com

  Attorney for Early Cassidy & Schilling,
  Inc.


                                                 /s/ Jenny R. Buchheit
                                                Jenny R. Buchheit

  ICE MILLER LLP
  One American Square
  Suite 2900
  Indianapolis, IN 46282-0200
  (317) 236-2100




                                                   3
